PER CURIAM.
Appellant, Sierra Holding, Inc., challenges the sufficiency of service of process upon it where same was attempted under the provisions of Sections 48.081(3), Florida Statutes (1979) as amended.
The process server actually served one Charles (Chuck) Drago with process. The dispositive issue is whether Mr. Drago was an employee of appellant at the time. From an examination of the record and testimony we find no basis for a finding that Mr. Drago was an employee of appellant, but to the contrary find he was not. Thus, the service under the mentioned statute was invalid.
We further hold that appellant did not submit to personal jurisdiction by general appearance. Finally we do not rule on the sufficiency of subsequent substituted service since the trial court has not yet adjudicated its sufficiency.
Reversed and remanded.
LETTS, BERANEK and WALDEN, JJ., concur.